EXHIBIT 5.1 [WILSON SONSINI GOODRICH & ROSATI LETTERHEAD] February 7, 2011 Lantronix, Inc. 167 Technology Drive Irvine, California 92618 RE: REGISTRATION STATEMENT ON FORM S-8 Ladies and Gentlemen: We have examined the Registration Statement on Form S-8 to be filed by you with the Securities and Exchange Commission on or about February 7, 2011 (the “Registration Statement”) in connection with the registration under the Securities Act of 1933, as amended, (the “Act”) of (i) 50,155 shares of your Common Stock under the 2010 Inducement Equity Incentive Plan, and (ii) 1,949,845 shares of your Common Stock under the 2010 Stock Incentive Plan (collectively the “Shares”).As your legal counsel in connection with this transaction, we have examined the proceedings taken and proposed to be taken in connection with the issuance and sale of the Shares pursuant to the 2010 Inducement Equity Incentive Plan and the 2010 Stock Incentive Plan, as applicable (collectively, the “Plans”). It is our opinion that, when issued and sold in the manner described in the Plans, as applicable, and pursuant to the agreements that accompany each grant under the respective Plans, the Shares will be legally and validly issued, fully-paid and non-assessable. We consent to the issue of this opinion as an exhibit to the Registration Statement, and further consent to the use of our name wherever appearing in the Registration Statement and any amendments thereto. In giving such consent, we do not consider that we are “experts” within the meaning of such term as used in the Act, or the rules and regulations of the Securities and Exchange Commission issued thereunder, with respect to any part of the Registration Statement, including this opinion as an exhibit or otherwise. Sincerely, /s/ WILSON SONSINI GOODRICH & ROSATI Professional Corporation
